DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20160194448) in view of Kim et al (KR 20160081829, published on 08/07/2016, cited herein with identical US 20180002486), necessitated by Amendment.
Song teaches a transparent plastic substrate for display device, formed from randomly copolymerized 2,2'-bis(trifluoromethyl)-4,4'-biphenyldiamine (TFDB), terephthaloyl chloride (TPCL), 4,4'-(hexafluoroisopropylidene) diphthalic anhydride (6FDA) and 3,3'4,4'-biphenyltetracarboxylic dianhydride (BPDA) in Dimethylacetamide. The polymer is imidized, precipitated, isolated, dried, re-dissolved and casted on a glass plate in air environment (i.e. N2/O2 ratio is 78/21 vol %). The gel heated at 80-250C, producing the film with 50 um thickness (see Example 1 at 0088-0090). The film has a pencil hardness of 4H, Yellow index equal to 2.3 and Modulus of 6.1 GPA (see Table 1, Example 1 at 0105).
In reference to claims 6, tetracarboxylic acid dianhydride (i.e. sum of 6FDA and BDDA) and dicarbonyl compound (i.e. TPCL) are at 50:50 ratio (see Example 1 at Table 1). Thus, the corresponding limitations of claims 1-6 and 8-9 are met.
Song teaches steps of isolation and drying of partially imidized polymer with following re-dissolution and casting.
Song does not teach polyamic acid directly from the synthetic composition and viscosity of the polyamide-imide solution.

Kim  discloses a method for preparation of polyamide-imide film, which includes a reaction bistrifluoromethylbenzidine ( TFDB ) , biphenyltetracarboxylic acid dianhydride ( BPDA ), 2 - bis ( 3 , 4 - dicarboxyphenyl ) hexafluoropropane dianhydride ( 6FDA ), 2 , 2 - bis ( 4 - ( 4 - aminophenoxy ) phenyl ) hexafluoropropane ( HFBAPP ) and terephthaloyl chloride ( TPC ),  thus obtaining a polyamide - imide precursor solution having a solid concentration of 22 wt. % and a viscosity of 2510 poise (i.e. 251000cps, meeting the new limitation of claim 1).   After the completion of the reaction , the obtained solution was applied on a stainless steel plate, cast to 60 um , dried in hot air at 80° C  for 30 minutes , at 150° C  for 30 minutes , and at 280° C  for 30 minutes , slowly cooled, and separated from the plate , thus manufacturing a polyamide imide film (see 0039).
Kim teaches very high transmittance value (i.e. about90%) (see Table1  at 0083).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Kim’s method for preparation of Song’s film, since it eliminates unnecessary steps of polymer isolation and dissolution, still providing the films with outstanding optical properties.
Both references do not teach haze value.
However, the position is taken that this property interconnects closely with transmittance rate, because both parameters strictly depend on film opaqueness. Thus, it would have been obvious to a person of ordinary skills in the art to expect a very low haze value from Kim’s film, since the reference discloses a film with very high transparency.
Allowable Subject Matter
2. Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Search for prior art does not result in the claimed ratio between terephthaloyl chloride (TPC) and 1,1'- biphenyl-4,4'- dicarbonyldichloride (BPDC). The closest prior art is represented by over Song et al (US 20160194448), used in the rejection above. The reference discloses that polyamide-imide film can contain either TPC or BPDC (see Table 1). However, the reference fails to teach a copolymer, where both monomers above present in the claimed ratio.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765